UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 11, 2013 Commission File Number 000-31380 APPLIED MINERALS, INC. (Exact name of registrant as specified in its charter) Delaware 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) (800) 356-6463 (Issuer’s Telephone Number, Including Area Code) (Former name or former address, if changed since last report.) ITEM 5.02 Departure of Directors or Certain Officers; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On March 11, 2013, the Compensation formally approved and ratified the employment contracts for Andre Zeitoun and William Gleeson, whose principal terms were approved on November 20, 2012 and described in 8-Ks filed on November 26, 2012 and January 23, 2013. ITEM 9.01 Financial Statements and Exhibits Exhibit 99.1 Zeitoun Employment Agreement Exhibit 99.2 Gleeson Employment Agreement SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. APPLIED MINERALS, INC. Dated: March 14, 2013 /s/ANDRE ZEITOUN By:Andre Zeitoun President and Chief Executive Officer
